Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/855,386 filed on 04/22/2020.
Claims 1-13 have been examined and are pending in this application.
Election/Restrictions
Applicant elects, without traverse, Group 1, comprising claims 1-13, for prosecution of this patent application in the reply filed on 05/18/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/17/2021 and 04/22/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of U.S. application No. 15/418,061, filed 01/27/ 2017 (Now U.S. patent No. 10,664,413). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
“The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out 
Claims 1-7 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent Application No. 15/418,061 (Now U.S. patent No. 10,664,413). Although the claims at issue are not identical, they are not patentably distinct from each other.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Current Application No. 16/855,386
Application No. 15/418,061 (Now U.S. patent No. 10,664,413)
A vehicle electronic control unit, comprising: 
             a main processor configured to process tasks assigned to the vehicle electronic control unit;  

      a memory to store vehicle data for use by the main processor; 






      a security processor configured to encrypt and to decrypt data from the memory for use by the main processor, the security processor executing encryption and decryption in hardware circuitry that is field programmable, the security processor being configured to encrypt and decrypt in parallel to the main processor; and 









      a substrate in which is defined a bus to connect the main processor, the memory, and the security processor.

Claim 1, A vehicle electronic control unit, comprising: 
        a memory configured to store encrypted and unencrypted vehicle data; 

        a main processor operatively connected to the memory and configured to access unencrypted vehicle data stored in the memory, the main processor further configured to process unencrypted vehicle data to perform tasks assigned to the electronic control unit; 

         a security processor operatively connected to the memory and configured to access encrypted and unencrypted vehicle data stored in the memory, the security processor further configured to encrypt unencrypted vehicle data stored in the memory and processing by the main processor, the security processor executing encryption and decryption in hardware circuitry that is field programmable; and wherein the encryption of unencrypted vehicle data or decryption of encrypted vehicle data by the security processor is performed in parallel to processing by the main processor …… ………..


       a substrate in which is defined a bus to connect the main processor, the memory, and the security processor; 

Claim 2. The vehicle electronic control unit according to claim 1, wherein the security processor includes a plurality of IP cores that include reconfigurable circuitry to assign at least one of the plurality of IP cores a task for encryption or decryption.  
Claim 2. The vehicle electronic control unit according to claim 1, wherein the security processor includes a plurality of IP cores that include reconfigurable circuitry to assign at least one of the plurality of IP cores a task for encryption or decryption.
circuitry configured for data decompression and data compression.

Claim 3. The vehicle electronic control unit according to claim 2, wherein one of the plurality of IP cores includes circuitry configured for data decompression and data compression.
Claim 4. The vehicle electronic control unit according to claim 2, wherein the plurality of IP cores operate as finite state machines that run in parallel with the main processor.

Claim 4. The vehicle electronic control unit according to claim 2, wherein the IP cores operate as finite state machines that run in parallel with the main processor.
Claim 5. The vehicle electronic control unit according to claim 1, wherein the security processor is configurable to a new encryption scheme by reconfiguring hardware.

Claim 5. The vehicle electronic control unit according to claim 1, wherein the security processor is configurable to a new encryption scheme by reconfiguring hardware.
Claim 6. The vehicle electronic control unit according to claim 2, wherein at least one of the plurality of IP cores is configured to produce security counter measures at run-time.  



Claim 1. ……wherein the security processor includes an IP core configured to produce a security counter measure at run-time to side-channel attacks against the vehicle electronic control unit. 
Claim 7. The vehicle electronic control unit according to claim 6, wherein the IP core for security counter measures senses current drawn by the main processor and the security processor and consumes current to maintain an essentially constant current on the substrate to reduce sensing operation of the security processor and the main processor.

Claim 1. wherein the IP core senses current drawn by the main processor and the security processor and consumes current to maintain a current on the substrate to reduce sensing operation of the security processor and the main processor.
wherein the main processor and at least one IP core are engaged in vehicle to vehicle communication with numerous connections that cause a delay resulting in a connection failure at least one of the connections and at least one additional one of the plurality of IP cores is configured to authenticate the vehicle to vehicle communications in parallel to the main processor when a delay to fail occurs during run-time.

Claim 7. The vehicle electronic control unit according to claim 2, wherein the main processor and at least one IP core engage in vehicle to vehicle communication with connections that cause a delay resulting in a connection failure of at least one of the connections and at least one additional one of the IP cores is configured to authenticate the vehicle to vehicle communications in parallel to the main processor when a delay to fail occurs during run-time.
Claim 12. The vehicle electronic control unit of claim 2, wherein the main receives a command that a cryptographic code is compromised, the main processor enters a secure mode where no critical operations are allowed from received data until a specific secure connection is stablished and the cryptographic code is upgraded in the security.

Claim 8. The vehicle electronic control unit of claim 2, wherein the main processor receives a command that a cryptographic code is compromised, the main processor enters a secure mode where no critical operations are allowed from received data until a specific secure connection is established and the cryptographic code is upgraded in the security circuitry.

Claim 13. The electronic control unit of claim 1, wherein the main processor, after confirmation of successful upgrade of encryption/decryption algorithms by the security processor, sends the same hardware algorithm upgrade to a second electronic control unit in a vehicle so that the hardware algorithm is also upgraded in the second electronic control unit.

Claim 9. The electronic control unit of claim 1, wherein the main processor, after confirmation of successful upgrade of encryption/decryption algorithms by the security processor, sends the same hardware algorithm upgrade to a second electronic control unit in a vehicle so that the hardware encryption-decryption algorithm is also upgraded in the second electronic control unit.


Claims 1-7 and 11-13 have similar limitations with claims 1-5 and 7-9 of the Patent No. (US 10,664,413 B2), and analyzed and rejected accordingly. See above table for the similar matching of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20020183905), in view of Kiessling (US 20070118752) and further in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS).    
Regarding claim 1, Maeda discloses a vehicle electronic control unit, comprising: 
(CPU) configured to process tasks assigned (vehicle operation data) to the vehicle electronic control unit (Maeda abstract and par. 0037. Maeda teaches that a drive recorder for a motor vehicle capable of ensuring high security against a third party without need for using a password system. The drive recorder includes a volatile memory (102) for constantly recording various vehicle operation data (concerning operation of a motor vehicle, a collision detecting means (120) for detecting a collision event of the motor vehicle, a transfer means for transferring the vehicle operation data stored in the volatile memory (102) before, upon or after occurrence of the collision event, and a nonvolatile memory (104) for recording and holding the vehicle operation data (e.g., vehicle application tasks) transferred thereto. The drive recorder includes a CPU (Central Processing Unit), 101 designed or programmed for controlling overall operation of the drive recorder. See also Figs. 1 and 5);
 a memory to store vehicle data for use by the main processor (Meada par. 0039. Meada teaches that the RAM 102 serves as a volatile memory for recording constantly the detection information (detection values) derived from the outputs of the various sensors. The encrypting LSI 103 functions as an encryption means for encrypting input data thereto for thereby outputting encrypted data. The memory card 104 serves as a nonvolatile memory which can removably be attached or connected to the drive recorder equipment); 
Meada discloses a vehicle electronic control unit, a main processor configured to process tasks assigned and memory, however, Meada does not explicitly disclose a security processor configured to encrypt and to decrypt data from the memory for use by the main processor, the security processor executing encryption and decryption in hardware circuitry 
However, in an analogous field, Kiessling discloses a security processor configured to encrypt and to decrypt data from the memory for use by the main processor, the security processor executing encryption and decryption in hardware circuitry that is field programmable (Kiessling par. 0008-0009 and fig. 2. Kiessling teaches that a vehicle bus system 115 includes authentication device. A first control unit logic (e.g., Logic 125) of a plurality of control units of the motor vehicle (e.g., ECU) transmits an authentication request to an authentication device via the bus system (step 205). The authentication request can be a random number or the like (e.g., encryption or decryption), which is generated by the control unit and which is generated only once. The authentication device can be a central control unit, which has access to a symmetric, cryptographic key and may carry out a symmetric cryptographic method); 
a substrate in which is defined a bus to connect the main processor, the memory, and the security processor (main processor and the security processor) (Kiessling par. 0008, 0013 and Fig.1. Kiessling teaches that a system includes vehicle-external device 105 and a vehicle bus system 115. Vehicle bus system 115 includes authentication device 120 and control unit(s) 130. As an alternative or in addition, the authentication device 120 may be granted read and/or write access to an electronic store of the first control unit).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation data of  (Kiessling par. 0003). 
Meada and Kiessling disclose a vehicle electronic control unit, a main processor configured to process tasks assigned, a memory and a security processor , however, Meada and Kiessling do not explicitly disclose the security processor being configured to encrypt and decrypt in parallel to the main processor.
However, in an analogous field, Raghu discloses the security processor being configured to encrypt and decrypt in parallel to the main processor (Raghu Page 128. Raghu teaches that this paper proposed a method where the encryption and decryption is done in parallel way using threads (equivalent to processing and encrypting in parallel), See also page 126 (Why fast processing/parallel processing is so important for cryptography?)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada and Kiessling using the authentication data by the control unit in a vehicle taught in Raghu for protecting data in a faster way by doing encryption and decryption in parallel (Raghu abstract). 
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS) and further in view of Shabtay (US 20100234071).
Regarding claim 2, Meada, Kiessling and Raghu disclose the vehicle electronic control unit according to claim 1, 
Meada, Kiessling and Raghu failed to disclose but Shabtay discloses wherein the security processor includes a plurality of IP cores that include reconfigurable circuitry to assign at least one of the plurality of IP cores a task for encryption or decryption (Shabtay par. 0295. Shabtay teaches that an example of computer processing system adapted to implement the vehicle communications system mechanism or portions. The computer system, generally referenced 890, comprises a processor 892 which may comprise a digital signal processor (DSP), central processing unit (CPU), microcontroller, microprocessor, microcomputer, ASIC, FPGA or DSP core, etc. (equivalent to security processor). The FPGA normally uses one or more IP cores for different tasks which may be dedicated for encryption/decryption).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling and Raghu using the authentication data by the control unit in a vehicle taught in Shabtay for advanced communications features and services in a vehicle platform using vehicle integrated communication system (Shabtay par. 0002). 
Regarding claim 5, Meada, Kiessling and Raghu disclose the electronic control unit according to claim 1, 
Meada, Kiessling and Raghu failed to disclose but Shabtay discloses wherein the security processor is configurable to a new encryption scheme by reconfiguring hardware (Shabtay par. 0096 and 0216. Shabtay teaches that the VCS 100 (Vehicle Communication System) to implement the core communications link and any applications built thereon as hardware, software or as a combination of hardware and software. In addition, the virtual cell (connected to the security processor) 608 interfaces with the management module (e.g., may supply a new encryption scheme) for many services such as, encryption and places all security functionality in a single module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling and Raghu using the authentication data by the control unit in a vehicle taught in Shabtay for advanced communications features and services in a vehicle platform using vehicle integrated communication system (Shabtay par. 0002). 
Regarding claim 6, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling and Raghu failed to disclose but Shabtay discloses wherein at least one of the IP cores is configured to produce security counter measures at run-time (Shabtay par. 0216 and 0226. Shabtay teaches that the VCS 100 (Vehicle Communication System) to implement the core communications link and any applications built thereon as hardware, software or as a combination of hardware and software. In addition, the virtual cell (connected to the security processor) 608 interfaces with the management module (e.g., may supply a new encryption scheme) for many services such as, encryption and places all security functionality in a single module and which requires updating weights in a real time manner; and (6) employing interference cancellation in the baseband which can be performed, for example, by subtracting the weighted (known) interference from the receive signal or alternatively through joint detection in the MIMO decoder).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling and Raghu using the authentication data by the control unit in a vehicle taught in Shabtay for advanced communications features and services in a vehicle platform using vehicle integrated communication system (Shabtay par. 0002). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS), in view of Shabtay (US 20100234071) and further in view of Hartung (US 20150331422).
Regarding claim 3, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Hartung discloses wherein at least one of the plurality of IP cores includes circuitry configured for data decompression and data compression (Hartung par. 0033, 0096 and 0111. Hartung teaches that the PolySync bus is also capable of switching the ECU to another one if the first one is damaged or failed. An autonomous vehicle interface system named PolySync. One feature of PolySync may include GPU-based video compression and decompression (equivalent to data decompression and data compression). The processor system may be implemented at least partially in hardware, which can include components of an integrated circuit or on-chip system, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) (e.g., uses one or more IP cores for different tasks which may be dedicated for data decompression and data compression), a complex programmable logic device (CPLD), and other implementations in silicon and/or other hardware. The device 1902 can be implemented with any one or combination of software, hardware, firmware, or fixed logic circuitry that is implemented in connection with processing and control circuits, which are generally identified at 1910).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the authentication data by the control unit in a vehicle taught in Hartung to create an autonomous vehicle interface system includes at least one real-time bus for data communications of the low-level sensor data and the high-level system data between the system nodes (Hartung abstract). 
Regarding claim 4, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Hartung discloses wherein the plurality of IP cores operate as finite state machines that run in parallel with the main processor (Hartung par. 0033 and 0096. Hartung teaches that the PolySync bus is also capable of switching the ECU to another one if the first one is damaged or failed. An autonomous vehicle interface system named PolySync. One feature of PolySync may include GPU-based video compression and decompression (equivalent to data decompression and data compression) (e.g., data compression can be considered as finite state machine since the state of the data can be changed)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the authentication data by the control unit in a vehicle taught in Hartung to create an autonomous vehicle interface system includes at least one real-time bus for data communications of the low-level sensor data and the high-level system data between the system nodes (Hartung abstract). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS), in view of Shabtay (US 20100234071) and further in view of  Arora (FPGA-Based Design for Low System Power Consumption).
Regarding claim 7, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 6, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Arora teaches wherein the IP core for security counter measures senses current drawn by the main processor and the security processor and consumes current27 LEAR 57349 PUSto maintain an essentially constant current on the substrate to reduce sensing operation of the security processor and (Arora pages 3-4. Arora teaches that the consumption of power in FPGA depends on two types: Static Current: which is called quiescent current (equivalent to constant current) and the Dynamic Current: Dynamic FPGA power consumption is: P=CV*V*F where: P is the dynamic power in watts, V is the operating voltage in volts, F is the frequency in kHz and the C is the load capacitance. Higher operating frequency results in higher dynamic power consumption (e.g., high current). All FPGA vendors provide estimators to estimate the dynamic power based on the resource utilization and switching frequency. It is important to do power estimation before selecting a device for the system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the design for low system power consumption taught in Arora to design a system to minimize FPGA power consumption (Arora page 1 lines 4-5). 
Regarding claim 8, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 6, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Arora teaches wherein the IP core for security counter measures produces current in a random pattern to mask currents to and from the main processor and the security processor (Arora pages 3-4. Arora teaches that the consumption of power in FPGA depends on two types: Static Current: and the Dynamic Current: Dynamic FPGA power consumption is: P=CV*V*F where, F is the frequency in kHz and the C is the load capacitance. Higher operating frequency (also, random operating frequency) results in higher dynamic power consumption (equivalent to random power consumption or random current consumption to cover/mask the power consumption). All FPGA vendors provide estimators to estimate the dynamic power based on the resource utilization and switching frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the design for low system power consumption taught in Arora to design a system to minimize FPGA power consumption (Arora page 1 lines 4-5). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS), in view of Shabtay (US 20100234071) and further in view of  Al Faruque (US 10,212,185).
Regarding claim 9, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 6, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Faruque teaches wherein the IP core for security counter measures output random electromagnetic radiation to mask operation of the main processor and the security processor (Faruque col. 13; lines 49-56. Faruque teaches that the IP information contained by the 3D model, the STL files, and the layer description files in the cyber domain can be recovered/reconstructed through attacks occurred during the manufacturing process in the physical domain through various non-intrusive techniques (e.g. by load monitoring, temperature profile analysis, analyzing acoustic information, tracking nozzle motion, and capturing and analyzing electromagnetic emissions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the analog emissions information taught in Faruque for providing security to maintain the confidentiality of additive (Faruque abstract). 
Regarding claim 10, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 6, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Faruque teaches wherein the IP core for security counter measures produces acoustic information to mask operation of the main processor and the security processor (Faruque col. 13; lines 49-56. Faruque teaches that the IP information contained by the 3D model, the STL files, and the layer description files in the cyber domain can be recovered/reconstructed through attacks occurred during the manufacturing process in the physical domain through various non-intrusive techniques (e.g. by load monitoring, temperature profile analysis, analyzing acoustic information, tracking nozzle motion, and capturing and analyzing electromagnetic emissions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the analog (Faruque abstract).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS), in view of Shabtay (US 20100234071) and further in view of further in view of Gehrer (DE102013227184A1). 
Regarding claim 11, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Gehrer discloses wherein the main processor and at least one IP core are engaged in vehicle to vehicle communication with numerous connections that cause a delay resulting in a connection failure at least one of the connections and at least one additional one of the plurality of IP cores is configured to authenticate the vehicle to vehicle communications in parallel to the main processor when a delay to fail occurs during run-time (Gehrer par. 0066-0067. Gehrer teaches that a method particularly suited for use in automotive applications for protecting a system-on-a-chip (100) of FIG. 1 (SoC contains Programming logic unit, processor, Field Programmable Gate Arrays (FPGA), control devices (e.g., ECU) …etc.), having a hardware-programmable logic unit. The encrypted IP core along with a corresponding signature from the security module from the flash memory 120, shown in FIG. 1, is loaded. IP cores were (especially in the course of a manufacturing process of the SoC (On-Chip-System) 100) (With a special key, a storage key "storage key") in encrypted form. Furthermore, the corresponding signature is generated by means of this storage key. This storage key is especially encrypted with the public key PUF particularly suited for use in automotive applications. The control device in a motor vehicle is communicating with SoC and with other components in the vehicle through a secure connection).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the authentication data by the control unit in a vehicle taught in Gehrer to create a method and system for protecting a system-on-a-chip having a hardware-programmable logic unit (Gehrer abstract). 
Regarding claim 12, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling, Raghu and Shabtay failed to disclose but Gehrer discloses wherein the main receives a command that a cryptographic code is compromised, the main enters a secure mode where no critical operations are allowed from received 5Serial No.: 16/855,386Atty. Dkt. No. LEAR57349PUS1 data until a specific secure connection is stablished and the cryptographic code is upgraded in the security (Gehrer par. 0066-0068. Gehrer teaches that the data that is exchanged between the individual components (equivalent to the use of authentication to secure the data) of the control unit (e.g., main processor), for example, include special control commands, technical data, control or characteristics. These commands and values are often determined by the manufacturer in years of development processes with high research costs through lengthy and costly tests and optimized. It is therefore for the purposes of the manufacturer that these data cannot be read by a third party, an attacker in order to guarantee a "know-how protection". The invention thereby provides a particularly simple and efficient way ready to secure a SoC of a control unit in a motor vehicle. With the invention any attack can thus be prevented to such a control unit and be guaranteed a "know-how protection").  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling, Raghu and Shabtay using the authentication data by the control unit in a vehicle taught in Gehrer to create a method and system for protecting a system-on-a-chip having a hardware-programmable logic unit (Gehrer abstract). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20020183905), in view of Kiessling (US 20070118752), in view of Raghu (APPLICATION OF CLASSICAL ENCRYPTION TECHNIQUES FOR SECURING DATA- A THREADED APPROACH) (Provided in IDS) and further in view of further in view of Gehrer (DE102013227184A1). 
Regarding claim 13, Meada, Kiessling, Raghu and Shabtay disclose the electronic control unit according to claim 2, 
Meada, Kiessling and Raghu failed to disclose but Gehrer discloses wherein the main , after confirmation of successful upgrade of encryption/decryption algorithms by the security processor, sends the same hardware algorithm upgrade to a second electronic control unit in a vehicle so that the hardware algorithm is also upgraded in the second  (Gehrer par. 0066-0068. Gehrer teaches that the data that is exchanged between the individual components (equivalent to the use of authentication to secure the data) of the control unit (e.g., main processor), for example, include special control commands, technical data, control or characteristics. These commands and values are often determined by the manufacturer in years of development processes with high research costs through lengthy and costly tests and optimized. It is therefore for the purposes of the manufacturer that these data cannot be read by a third party, an attacker in order to guarantee a "know-how protection". The invention thereby provides a particularly simple and efficient way ready to secure a SoC of a control unit in a motor vehicle. With the invention any attack can thus be prevented to such a control unit and be guaranteed a "know-how protection").  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle operation/authentication data of Meada, Kiessling and Raghu using the authentication data by the control unit in a vehicle taught in Gehrer to create a method and system for protecting a system-on-a-chip having a hardware-programmable logic unit (Gehrer abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495